DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25 directed to Group II, non-elected without traverse.  Accordingly, claims 22-25 have been cancelled.

Allowable Subject Matter
Claims 15-18, 20-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an auto-injector including: a plunger comprising a ramp member, the plunger configured to be pushed in a proximal direction by the drive spring, and a ramp attached to the carrier, wherein the ramp member on the plunger in an initial state is locked to the ramp on the carrier to form a ramped engagement to the carrier, the plunger prevented from rotating out of the ramped engagement depending on a relative longitudinal position of the carrier relative to the chassis, wherein the plunger is arranged to be released and to rotate out of the ramped engagement upon the carrier translating a pre-defined distance in a proximal direction relative to the chassis.
The closet prior art of record is Streit et al. (US 2010/0137801), Markussen (US 2011/0034902) however these references do not disclose the device as claimed or described above.
Streit discloses an auto-injector comprising: a chassis 9; and a carrier subassembly, in Figs. 10-11, comprising: a carrier 22 arranged inside a case/housing 1, a drive spring 6, 
a plunger 5 comprising a ramp member 27, the plunger configured to be pushed in a proximal direction (toward to a target injection site) by the drive spring 6, and 
a ramp 26 attached to the carrier 22, wherein the ramp member 27 on the plunger in an initial state is locked to the ramp on the carrier to form a ramped engagement to the carrier, Fig. 10, the plunger prevented from rotating out of the ramped engagement depending on a relative longitudinal position of the carrier relative to the chassis, 
wherein the plunger is arranged to be released and to slide out of the ramped engagement (in between the elements 26 & 27 in Fig. 10) upon the carrier 22 translating a pre-defined distance in a proximal direction relative to the chassis.
Therefore, Streit fails to disclose that the plunger is rotated out of the ramped engagement upon the carrier. 

Markussen discloses an auto-injector comprising: a chassis 4; and a carrier subassembly comprising: a carrier 10 arranged inside a case, a plunger 13 comprising a ramp member (at the end, on right side of the plunger, in Fig. 2), and 
a ramp (at the end of the element 10) attached to the carrier 10, wherein the ramp member on the plunger in an initial state is locked to the ramp on the carrier to form a ramped engagement to the carrier,  Fig. 2, the plunger prevented from rotating out of the ramped engagement depending on a relative longitudinal position of the carrier relative to the chassis, see Fig. 2; wherein the plunger 13 is arranged to be released and to rotate out of the ramped engagement upon the carrier translating a pre-defined distance in a proximal direction relative to the chassis, Fig. 3.
Markussen fails to disclose a drive spring; the plunger configured to be pushed in a proximal direction by the drive spring
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783